DETAILED ACTION
Claims 1-4, 6-11 and 13-22 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/20 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/14/20, with respect to the rejection of claim 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kamada (Pub. No. US 2015/0161088 A1)  [0017] lines 1-6, [0072] lines 1-12, [0117] lines 1-4 and [0134] lines 1-4 which is able to show responsive/following a save of application code information being able to detect changes to the code/instructions where the specific of the detection of change are seen 

Applicant's arguments filed 9/14/20 have been fully considered but they are not persuasive. 
Applicant argues that the prior art relied upon does not specifically disclose (Argument 1; pg. 10 lines 15-17) claim 10 does not invoke 112f, (Argument 2; Remarks pg. 12 lines 7-8, pg. 17 lines 18-19 and pg. 19 lines 27-28) detecting what application feature a section of an application program instruction set provides, (Argument 3; Remarks pg. 13 lines 4-6, pg. 17 lines 21-23 and pg. 19 lines 28-30) reporting to a user that a respective application functionality has changed wherein changes are tracked per application feature and reported per application functionality and (Argument 4; 15 lines 7-8) does not teach or suggest how a change to one section affects other section of the application instruction set.

With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1, the previous cited section of the specification [0017] does not recite the term device and thus the term device is still viewed as a generic mechanism for serving a purpose and thus still viewed as a placeholder term and thus the 112f is still held.  Also it is noted that argument state that a device is a self-contained block of functionality that can be implemented in hardware, software, firmware or some combination of these 

As to argument 2, it is noted that the amended claim language does not recite the automatic detection of features, the current claim language just recites the detection what application features a section of an application program instruct set provides and this can be seen in the teachings of Chee [0004] lines 1-3 and [0016] lines 1-5 shows the specifics of code tagging that is able to relate/associate code with a specific feature thus viewed as a form a detection of features associated with code.

As to argument 3, Zhu Col. 3 lines 29-39 and Col. 7 lines 25-36 which shows being able to notify/report when a update/change to data feature of an application is done where it is seen disclosed in Narasimhan [0023] lines 1-4, [0030] lines 6-17 and [0039] lines 9-19 shows the specifics of detecting a change and associating that with a feature and the teachings of Nandakumar [0012] lines 6-10 and [0025] lines 16-25 shows the mapping association between feature and functionality thus together can be seen as teaching that disclosed above the specifics of tracking detecting changes associated with features and mapping the connections between features and functionality thus can be viewed that changes are tracked per application feature and can be reported per application functionality

As to argument 4, it is seen in the teachings of Narasimhan [0023] lines 1-4 being able to determine a code change thus can be viewed as determine a code .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a tagging device, a change tracking device and a mapping device in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (Pub. No. US 2017/0097823 A1) in view of Narasimhan et al. (Pub. No. US 2014/0282496 A1), in view of Nandakumar et al. (Pub. No. US 2020/0117443 A1), and further in view of Zhu et al. (Patent No. US 8,825,962 B1).

As to claim 1, Chee discloses a computer-implemented method, comprising:
detecting what application feature a section of an application program instruction set provides (Chee [0019] lines 1-6, [0023] lines 1-9 and [0043] lines 12-15; which shows being able to determine/identify feature tags for the code units thus viewed as being able to detect what features are associated with that specific code unit/instruction set);
marking sections of the application program instruction set with tags to associate the sections of the application program instruction set with different application features which shows code tagging that is able to relate/associated the code with a specific feature):

Chee does not specifically disclose detecting a change to a section of the application program instruction set; and associating, based on a tag, the change to the section of the application program instruction set with a change to a respective application feature.

However, Narasimhan discloses detecting a change to a section of the application program instruction set (Narasimhan [0023] lines 1-4; which shows being able to determine/detect code changes); and 
associating, based on a tag, the change to the section of the application program instruction set with a change to a respective application feature (Narasimhan [0023] lines 1-4, [0030] lines 6-17 and [0039] lines 9-19; which shows a path map to a specified feature of the software program, and being able to determine correlation between changes to the source code and new and enhanced features thus an association between the change in application instructions and a respective feature where it is disclosed above the specifics of maps/tags/associated the code and feature together).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Narasimhan, 

Chee as modified by Narasimhan does not specifically disclose mapping different application features to an application functionality, wherein an application functionality comprises multiple application features; and associating, based on a mapping between different application features to an application functionality, the change to the section of the application program instruction set with a change to a respective application functionality.

However, Nandakumar disclose mapping different application features to an application functionality, wherein an application functionality comprises multiple application features (Nandakumar [0012] lines 6-10 and [0025] lines 16-25; which shows the mapping between feature and functionality where it is seen that a plurality of application features are mapped to a code unit functionality); and 
associating, based on a mapping between different application features to an application functionality, the change to the section of the application program instruction set with a change to a respective application functionality (Nandakumar [0012] lines 6-10 and [0025] lines 16-25; which shows the mapping between feature and functionality and where the mapping is used with the update so that based on a determined code change to associate the changes with features with functionality that have been mapped).



Chee as modified by Narasimhan and Nandakumar does not specifically disclose reporting to a user that a respective application functionality has changed, wherein changes are tracked per application feature and reported per application functionality.

However, Zhu discloses reporting to a user that a respective application functionality has changed, wherein changes are tracked per application feature and reported per application functionality (Zhu Col. 3 lines 29-39 and Col. 7 lines 25-36; which shows being able to notify/report when a update/change to data feature of an application is done where it is disclosed above the specifics of tracking detecting changes associated with features and mapping the connections between features and functionality thus can be viewed that changes are tracked per application feature and can be reported per application functionality).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zhu, third party notification of changes into the software analysis of Chee as modified by Narasimhan 


As to claim 2, Chee as modified by Narasimhan, Nandakumar and Zhu discloses further comprising notifying a third-party of the change to the respective application feature (Zhu Col. 3 lines 29-36 and Col. 7 lines 25-36; which shows a third party being notified where a update to data feature of an application is done).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zhu, third party notification of changes into the software analysis of Chee as modified by Narasimhan and Nandakumar, for the purpose of increasing usability by information users of change as taught by Zhu Col. 7 lines 25-36.

As to claim 3, Chee as modified by Narasimhan, Nandakumar, and Zhu disclose receiving, from the third-party, a subscription request to receive notifications of changes to particular application features (Zhu Col. 3 lines 29-36 and Col. 7 lines 25-36; which shows a pushing an update to a change of data that can be associated with an application to a third party that has subscribed to be notified of these updates).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zhu, third party 


As to claim 4, Chee as modified by Narasimhan, Nandakumar, and Zhu disclose wherein the subscription request identifies an application functionality for which the third-party is to receive notifications (Zhu Col. 3 lines 29-36 and Col. 7 lines 25-36; which shows a third party subscriber being notified when update is performed where the subscription notification update can be tied different types of data being update, which is viewed as non-limiting the types of data that can be subscribed to thus viewed as including features and functional data associated with an application that can be subscribed to for notification).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zhu, third party notification of changes into the software analysis of Chee as modified by Narasimhan and Nandakumar, for the purpose of increasing usability by information users of change as taught by Zhu Col. 7 lines 25-36.

As to claim 7, Chee as modified by Narasimhan, Nandakumar and Zhu discloses identifying other sections of the application program instruction set affected by the which shows being able to determine a code change and thus can be viewed as determining a code change in any section).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Narasimhan, software analysis into the software code tagging of Chee, for the purpose of improved ease of use of tracing software features, as taught by Narasimhan [0002] and [0030].

As to claim 9, Chee as modified by Narasimhan, Nandakumar, and Zhu disclose presenting an action item related to the change to the section to the application program instruction set (Narasimhan [0023] lines 1-12; which shows in response to detecting the change determining an action to be perform that can address/update the information, which in view of above disclosed information shows that when update /action information has taken place).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Narasimhan, software analysis into the software code tagging of Chee as modified, for the purpose of improved ease of use of tracing software features, as taught by Narasimhan [0002] and [0030].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chee, Narasimhan, Nandakumar and Zhu as applied to claim 1 above, and further in view of Clark et al. (Pub. No. US 2014/0019937 A1).

As to claim 6, Chee as modified by Narasimhan, Nandakumar and Zhu discloses identifying the application feature associated with the tag (Chee [0004] lines 1-3 and [0016] lines 1-5; which shows how code tagging is used to identify specific features and functions).

Chee does not specifically disclose wherein associating, based on a tag, the change to the section of the application program instruction set with a change to a respective application feature comprises: identifying the section within the application program instruction set where the change is located.

However, Narasimhan disclose wherein associating, based on a tag, the change to the section of the application program instruction set with a change to a respective application feature comprises: identifying the section within the application program instruction set where the change is located (Narasimhan [0023] lines 1-4; which shows being able to determine/identify a code change and thus would be the identification of the section in the program where the change is located);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Narasimhan, 

Chee as modified by Narasimhan, Nandakumar and Zhu does not specifically disclose identifying the tag associated with that section.

However, Clark discloses identifying the tag associated with that section (Clark [0018] lines 4-6; which shows the ability to identity tags associated with different sections/locations of the code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Clark, tag data into the software analysis system of Chee as modified by Narasimhan, Nandakumar and Zhu, for the purpose of to increase detail provided for documentations thus a more accurately documented information, as taught by Clark [0005] and [0018].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chee, Narasimhan, Nandakumar, and Zhu as applied to claim 1 above, and further in view of Kaulgud et al. (Pub. No. US 2012/0017195 A1).

As to claim 8, Chee as modified by Narasimhan, Nandakumar, and Zhu does not specifically disclose recording the change to the section of the application program 

However, Kaulgud discloses recording the change to the section of the application program instruction set to a log record (Kaulgud [0064] lines 1-5; which shows a log for recording changes to code); and
presenting the log record to a third-party who has subscribed to receive notifications related to changes to the section of the application program instruction set (Kaulgud [0064] lines 1-5 and [0067] lines 14-18; which shows the generated log of code changes made, where in light of above disclosed teachings that show a third party subscriber to receive notification of updates/changes to application code together can be seen as showing presenting the log record to a third party who has subscribed to receive notification related to changes to section of the application program instruction set).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Kaulgud, software recording and testing into the software analysis system of Chee as modified by Narasimhan, Nandakumar, and Zhu, for the purpose of increasing usability by outputting information related to analysis, as taught by Kaulgud [0064] and [0067].


Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chee, Narasimhan, Nandakumar and Zhu as applied to claim 1 above, and further in view of Lin et al. (Patent No. US 8,694,540 B1).

As to claim 10, Chee as modified by Narasimhan, Nandakumar and Zhu discloses a computing system, comprising: a tagging device to detect what application feature a section of an application program instruction set provides(Chee [0019] lines 1-6, [0023] lines 1-9 and [0043] lines 12-15; which shows being able to determine/detect/identify feature tags for code units thus viewed as being able to detect what features are associated with that specific code unit/instruction set);
mark sections of the application program instruction set with tags to associate sections of the application program instruction set with different application features (Chee [0004] lines 1-3 and [0016] lines 1-5; which shows code tagging that is able to relate/associated the code with a specific feature).

Chee does not specifically disclose a change tracking device to detect a change to a section of the application program instruction set; and a mapping device to associate, the change to the section of the application program instruction set with a change to a respective application feature.

However, Narasimhan discloses a change tracking device to detect a change to a section of the application program instruction set (Narasimhan [0023] lines 1-4; which shows being able to determine/detect code changes);
which shows a path map to a specified feature of the software program, and being able to determine correlation between changes to the source code and new and enhanced features thus an association between the change in application instructions and a respective feature where as seen disclosed above that maps/tags/associated the code and feature together).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Narasimhan, software analysis into the software code tagging of Chee, for the purpose of improved ease of use of tracing software features, as taught by Narasimhan [0002] and [0030].

Chee as modified by Narasimhan does not specifically disclose map application features to application functionalities, wherein an application comprises multiple application feature; and associating the change to the section of the application program instruction set with a change to an application functionality that comprises the respective application feature.

However, Nandakumar discloses map application features to application functionalities, wherein an application comprises multiple application feature (Nandakumar [0012] lines 6-10 and [0025] lines 16-25; which shows the mapping between feature and functionality where it is seen that a plurality of application features are mapped to a code unit functionality); and
associating, the change to the section of the application program instruction set with a change to an application functionality that comprises the respective application feature (Nandakumar [0012] lines 6-10 and [0025] lines 16-25; which shows the mapping between feature and functionality and where the mapping is used with the update so that based on a determined code change to associate the changes with features with functionality that have been mapped).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Nandakumar showing the mapping between feature and functionality into the software code change detection of Chee as modified by Narasimhan, for the purpose of increasing usability by helping to determine more information that is impacted by update information, as taught by Nandakumar [0025].

Chee as modified by Narasimhan and Narasimhan does not specifically disclose functionalities selected by third party subscribers; and a processor to report to the third party subscriber that a respective application functionality has changes, wherein changes are tracked per application feature and reported per application functionality.

However, Zhu discloses functionalities selected by third party subscribers (Zhu Col. 3 lines 29-36 and Col. 7 lines 25-36; which shows a third party being notified where a update to data feature of an application is done, where as seen disclosed above shows the connection mapped between features and functionality); and
a processor to report to the third party subscriber that a respective application functionality has changes, wherein changes are tracked per application feature and reported per application functionality (Zhu Col. 3 lines 29-39 and Col. 7 lines 25-36; which shows a third party being notified/reported to where a update/change to data feature of an application is done where it is disclosed above the specifics of tracking detecting changes associated with features and mapping the connections between features and functionality and determining information based on detected change using the mapping thus can be viewed that changes are tracked per application feature and reported per application functionality)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zhu, third party notification of changes into the software analysis of Chee as modified by Narasimhan and Nandakumar, for the purpose of increasing usability by information users of change as taught by Zhu Col. 7 lines 25-36.

Chee as modified by Narasimhan, Nandakumar and Zhu does not specifically disclose a database to map tags to application features; and based on the database being able to associated the change to other information.

which shows a database/table that is used to map/associate tag information with feature information); and
based on the database being able to associated the change to other information (Lin Col. 12 lines 32-35; shows the database/table that is used to map/associate tag information with feature information, where it is disclosed above the specifics of being able to associate change data with other information features and functionality though the use of mapping)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Lin mapping tag information, into the software testing and analysis of Chee as modified by Narasimhan, Nandakumar and Zhu, for the purpose of improving the ability of keeping track of a large amount of information, as taught by Lin Col.1 lines 23-31 and Col. 12 lines 32-35.

As to claim 11 Chee as modified by Narasimhan, Nandakumar, Zhu and Lin disclose wherein the database comprises a mapping between application features and third-party subscribers that have requested to receive notifications of changes to particular application features (Zhu Col. 3 lines 29-36 and Col. 7 lines 25-36; which shows a pushing an update to a change of data that can be associated with an application to a third party that has subscribed to be notified of these updates, which in light of the teachings disclosed above that shows the database mapping between information tags and features together can be seen as teachings wherein the database comprises a mapping between application features and third-party subscribers that have requested to receive notifications of changes to particular application features)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zhu, third party notification of changes into the software analysis of Chee as, for the purpose of increasing usability by information users of change as taught by Zhu Col. 7 lines 25-36.

As to claim 13, Chee as modified by Narasimhan, Nandakumar, Zhu and Lin disclose wherein multiple application features map to an application functionality. (Nandakumar [0012] lines 6-10 and [0025] lines 16-25; which shows the mapping between feature and functionality where it is seen that a plurality of application features are mapped to a code unit functionality).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Nandakumar showing the mapping between feature and functionality into the software code change detection of Chee as modified, for the purpose of increasing usability by helping to determine more information that is impacted by update information, as taught by Nandakumar [0025].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chee, Narasimhan, Nandakumar, Zhu and Lin as applied to claim 10 above, and further in view of Kaulgud et al. (Pub. No. US 2012/0017195 A1).

As to claim 14, Chee as modified by Narasimhan, Nandakumar, Zhu and Lin do not specifically disclose a log record of changes, wherein entries into the log record indicates at least one of: the tag associated with application feature; a current version of the application feature; a past version of the application feature: and a date of the change to the application feature.

However, Kaulgud discloses a log record of changes, wherein entries into the log record indicates at least one of: the tag associated with application feature; a current version of the application feature; a past version of the application feature: and a date of the change to the application feature (Kaulgud [0064] lines 1-5; which shows logs for recording data related code changes, where it is disclosed above the specifics of tag information associated with features and being able to determine changes associated with this feature thus the tag associated with the application feature can be associated with the code change and thus part of the log recording data related to code changes).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Kaulgud, software recording and testing into the software analysis system of Chee as modified by 

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chee, Narasimhan, Nandakumar, and Zhu as applied to claim 1 above, and further in view of Kamada (Pub. No. US 2015/0161088 A1).

As to claim 15, Chee as modified by Narasimhan, Nandakumar, and Zhu disclose a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: via machine learning create tags related to different application features of an application program instruction set by detecting what application feature a section of the application program instruction set provides (Chee [0004] lines 1-3, [0006] lines 1-9, [0019] lines 1-6, [0023] lines 1-9 and [0043] lines 12-15; which shows the generation of code tags with tags relate to specific features where the generation of tags is based on weighted sum of term frequencies of the description units that are viewed as having meaning and the un-meaningful ones have been removed through cross validation and thus viewed as a type of machine learning process and shows the ability to determine/identify feature tags for code units thus viewed as being able to detect what features are associated with that unit of code/section of application program instruction);
generating a tag (Chee [0004] lines 1-3 and [0006] lines 1-9; which shows the generation of code tags); 
which shows code tagging that is able to relate/associated the code with a specific feature).

Chee does not specifically disclose detect a change to a section of the application program instruction set associated with the particular application feature by performing a textual-based analysis of the application program instruction set before and after an operation; identify the tag associated with a changed section of the application program instruction set.

However, Narasimhan discloses detect, a change to a section of the application program instruction set associated with the particular application feature by performing a textual-based analysis of the application program instruction set before and after an operation (Narasimhan [0005] lines 5-10 [0019] lines 1-5 and [0023] lines 1-4; which shows being able to determine/detect code changes and where the code for the changed is analyzed thus viewed as a form of textual-based analysis of the application program instruction code, where in light of above disclosed information shows a code section that can be associated with a particular application feature);
identify the tag associated with a changed section of the application program instruction set (Narasimhan [0023] lines 1-4; which shows being able to determine/identify a code change and thus would be the identification of the section in the program where the change is located where it is disclosed in above teachings that a tag can be associated with a specific code section and thus identified with that determined section detected of change).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Narasimhan, software analysis into the software code tagging of Chee, for the purpose of improved ease of use of tracing software features, as taught by Narasimhan [0002] and [0030].

Chee as modified by Narasimhan does not specifically disclose map different application features to an application functionality, wherein an application functionality comprises multiple application features; identify the application functionality associated with the changed section of the application program instruction set.

However, Nandakumar discloses map different application features to an application functionality, wherein an application functionality comprises multiple application features (Nandakumar [0012] lines 6-10 and [0025] lines 16-25; which shows the mapping between feature and functionality where it is seen that a plurality of application features are mapped to a code unit functionality);
identify the application functionality associated with the changed section of the application program instruction set (Nandakumar [0012] lines 6-10 and [0025] lines 16-25; which shows the mapping between feature and functionality and where the mapping is used with the update so that based on a determined code change to associate the changes with features with functionality that have been mapped).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Nandakumar showing the mapping between feature and functionality into the software code change detection of Chee as modified by Narasimhan, for the purpose of increasing usability by helping to determine more information that is impacted by update information, as taught by Nandakumar [0025].

Chee as modified by Narasimhan and Nandakumar does not specifically Zhu receive, from a third-party, a subscription request to receive notifications of changes to a particular application functionality; provide notification to the third-party that the particular application functionality is changed wherein changes are tracked per application feature and reported per application functionality.

However, Zhu discloses receive, from a third-party, a subscription request to receive notifications of changes to a particular application functionality (Zhu Col. 3 lines 29-36 and Col. 7 lines 25-36; which shows a third party being notified where a update to data feature of an application is done based on a subscription request where as disclosed in the teachings above shows a mapping between feature and functionality and being able to determine associated changes using the map);
provide notification to the third-party that the particular application functionality is changed where changes are tracked per application feature and reported per application functionality (Zhu Col. 3 lines 29-39 and Col. 7 lines 25-36; which shows a third party being notified where a update to data feature of an application is done where it is disclosed above the specifics of tracking detecting changes associated with features and mapping the connections between features and functionality and determining information based on detected change using the mapping thus can be viewed that changes are tracked per application feature and reported per application functionality).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zhu, third party notification of changes into the software analysis of Chee as modified by Narasimhan and Nandakumar, for the purpose of increasing usability by information users of change as taught by Zhu Col. 7 lines 25-36.

Chee as modified by Narasimhan, Nandakumar and Zhu does not specifically disclose detecting a change is done responsive to an indication that a user saves a file with the application program instruction set; and record a change to the particular application feature associated with the tag.

However, Kamada disclose detecting a change is done responsive to an indication that a user saves a file with the application program instruction set (Kamada [0011] lines 1-4, [0017] lines 1-6, [0072] lines 1-12, [0117] lines 1-4 and [0134] lines 1-4; which is able to show responsive/following a save of application code information being able to detect changes to the code/instructions where the specific of the detection of 
record a change to the particular application feature associated with the tag (Kamada [0011] lines 1-12; which shows having a comparison record used in detecting changes in the source code thus viewed as a form a recording changes to code, where in view of above disclosed information that shows the tag being able to associated features and code information together can shows a record that record change to the code that is tied/associated with by a tag to an application feature).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Kamada, software recording and testing into the software analysis system of Chee as modified by Narasimhan, Nandakumar and Zhu, for the purpose of increasing usability being able to detect an influence cause by changing of the code, as taught by Kamada [0011] lines 1-4.

As to claim 17, Chee as modified by Narasimhan, Nandakumar, Zhu and Kamada disclose wherein the third-party is a consumer of the application program instruction set (Zhu Col. 3 lines 29-36 and Col. 7 lines 25-36; which shows that the third party is subscribed for the application data and thus viewed as tied to a user/consumer of the application information).



As to claim 18, Chee as modified by Narasimhan, Nandakumar, Zhu and Kamada disclose wherein the tag is associated with multiple sections of the application program instruction set (Chee [0004] lines 1-3 and [0016] lines 1-5; which shows being able to tag code associated with specific features and thus if the features are in multiple section would result in the tag being associated with multiple section of application instructions as well).

As to claim 19, Chee as modified by Narasimhan, Nandakumar, Zhu and Kamada disclose wherein detecting a change to a section of the application program instruction set associated with the particular application feature comprises detecting a new section of the application program instruction set (Narasimhan [0023] lines 1-4, [0030] lines 6-17, [0039] lines 9-19 and [0055] lines 1-4; which shows being able to detect a non-limited code change that can be associated with new information that can introduce new information into the program instruction where a path map to a specified feature of the software program, and being able to determine correlation between changes to the source code and new and enhanced features thus an association between the change in application instructions and a respective feature where it is disclosed in detail above the specifics of the maps/tags associated the code and feature together).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Narasimhan, software analysis into the software code tagging of Chee, for the purpose of improved ease of use of tracing software features, as taught by Narasimhan [0002] and [0030].

As to claim 20, Chee as modified by Narasimhan, Nandakumar, Zhu and Kamada disclose wherein detecting a change to a section of the application program instruction set associated with the particular application feature comprises detecting a change to an existing section of the application program instruction set (Narasimhan [0023] lines 1-4, [0030] lines 6-17, [0039] lines 9-19 and [0056] lines 1-3; which shows  being able to detect a non-limited code change that can be tied to an update that introduces new information into the program where a path map to a specified feature of the software program, and being able to determine correlation between changes to the source code and new and enhanced features thus an association between the change in application instructions and a respective feature where as seen disclosed above shows the specifics of the maps/tags associated the code and feature together).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Narasimhan, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chee as modified by Narasimhan, Nandakumar, Zhu and Kamada as applied to claim 15 above, and further in view of Wenda et al. (Pub. No. US 2014/0289697 A1).

As to claim 16, Chee as modified by Narasimhan, Nandakumar, Zhu and Kamada does not specifically disclose wherein the third-party is a quality insurance user of the application program instruction set.

However, Wenda discloses wherein the third-party is a quality insurance user of the application program instruction set (Wenda [0017] lines 2-8; which shows that a third party can be used it determine the quality of the program thus acting as a quality insurance user).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Wenda, quality insurance application, into the software analysis and testing of Chee as modified by Narasimhan, Nandakumar, Zhu and Kamada for the purpose of reducing the difficulty associated with providing quality assurance, as taught by Wenda [0002] and [0017].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chee, Narasimhan, Nandakumar, and Zhu as applied to claim 2 above, and further in view of Ennis et al. (Patent No. US 10,148493 B1)

As to claim 21, Chee as modified by Narasimhan, Nandakumar and Zhu does not specifically disclose wherein notifying a third party of the change to the respective application feature comprises providing the third party with a prompt to take action.

However, Ennis discloses wherein notifying a third party of the change to the respective application feature comprises providing the third party with a prompt to take action (Ennis Col. 5 lines 3-6; which shows that the third party notification can include actions and allow modify of related data or start other actions thus viewed as a type of prompt to take action, where it is specifically disclose above notification to third party tied to a respective change to application feature).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Ennis, showing third party notification including actions, into the third party notification system of Chee as modified by Narasimhan, Nandakumar and Zhu for the purpose of enhancing the integration environment and thus increase ease of use, as taught by Ennis Col. 4 line 60- Col. 5 line 6.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chee, Narasimhan, Nandakumar, and Zhu as applied to claim 2 above, and further in view of Menghrajani et al. (Pub. No. US 2014/0130016 A1).

As to claim 22, Chee as modified by Narasimhan, Nandakumar and Zhu does not specifically disclose wherein notifying a third party of the change to the respective application feature comprises providing the third party with an indication where in the application program instruction set the change occurred.

However, Menghrajani discloses wherein notifying a third party of the change to the respective application feature comprises providing the third party with an indication where in the application program instruction set the change occurred (Menghrajani [0006] lines 3-10; which shows being able to provide a message/notification that can for a change to the code that can also specify the location where the detected change occurs, where it is disclosed in detail above the specifics of a third party notification of a change).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Menghrajani showing the change message/notification including location information, into the notification system of Chee as modified by Narasimhan, Nandakumar and Zhu, for the purpose of increasing the ease of determining the location of a detected change, as taught by Menghrajani [0005] and [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193